DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after July 11, 2020 in which claims 1-9 were presented, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Allowable Subject Matter
Claims 3-6 and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Examiner notes claims 4-6 are objected to being allowable because they depend from claim 3.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Loewenstine (US Patent 4,396,027) and Abreu (US PG Pub. 2015/0209174).
Regarding claim 1, Loewnstine discloses a personal protective shield (combination of 10, 12, and 14, Fig. 1) to mitigate the transmission of antigens person to person (Col. 1, lines: 26-29, examiner notes since the shield protects the users face from hair spray, it is capable of “mitigating the transmission of antigens person to person”), comprising: a planar generally rectangular body (16, examiner notes a “planar generally rectangular body” is shown in Fig. 1 an 2) having a first pair of parallel planar faces (see annotated Fig. 1 and 2 below), said body  (16) with rounded corners (see annotated Fig. 1 below); an integrated handle (22) extending from and coplanar with said rectangular body (16, examiner notes the handle is shown as “coplanar with said rectangular body” as shown in Fig. 1-4), wherein said handle having a second pair of parallel planar faces (see annotated Fig. 1 and 2 below), said body and said handle fabricated from a single piece of plexiglass (Col. 2, lines: 22-25 and lines: 40-41, examiner notes the handle is also made from “plexiglass” which was defined in Col. 2, lines: 22-25 as being a “lightweight transparent, thermoplastic synthetic resin”).

    PNG
    media_image1.png
    395
    449
    media_image1.png
    Greyscale

Fig. 1-Examiner Annotated

    PNG
    media_image2.png
    392
    370
    media_image2.png
    Greyscale

Fig. 2-Examiner Annotated
Loewnstine does not disclose at least one copper foil strip affixed on a planar face of said handle.  
However, Abreu teaches yet another personal protective shield, wherein Abreu teaches a copper foil strip affixed on a handle (Page 20, Par. 0274, lines: 11-14, Examiner notes the “metal rod” has been interpreted to be a “foil strip” since applicant has not explicitly defined the structure of a “foil strip” and because the “metal rod” would function in a similar manner).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the handle as disclosed by Loewenstine, by incorporating copper foil strip as taught by Abreu, wherein with this combination the copper foil strip would be affixed on a planar face of said handle, in order to eliminate bacteria on the handle when held.

Regarding claim 7, Loewenstine in view of Abreu disclose at least one of a visual alignment mark (Col. 2, lines: 64-67, examiner notes the “top edge” is an “alignment mark” since it indicates where a user should place their forehead) applied to at least one of said first pair of parallel planar faces (see annotated Fig. 1 and 2 above).  

Regarding claim 8, Loewnstine discloses a personal protective shield (combination of 10, 12, and 14, Fig. 1) to mitigate the transmission of antigens person to person (Col. 1, lines: 26-29, examiner notes since the shield protects the users face from hair spray, it is capable of “mitigating the transmission of antigens person to person”), consisting essential of: a planar generally rectangular body (16, examiner notes a “planar generally rectangular body” is shown in Fig. 1 an 2) having a first pair of parallel planar faces (see annotated Fig. 1 and 2 above), said body  (16) with rounded corners (see annotated Fig. 1 above); an integrated handle (22) extending from and coplanar with said rectangular body (16, examiner notes the handle is shown as “coplanar with said rectangular body” as shown in Fig. 1-4), wherein said handle having a second pair of parallel planar faces (see annotated Fig. 1 and 2 above), said body and said handle fabricated from a single piece of plexiglass (Col. 2, lines: 22-25 and lines: 40-41, examiner notes the handle is also made from “plexiglass” which was defined in Col. 2, lines: 22-25 as being a “lightweight transparent, thermoplastic synthetic resin”).
Loewnstine does not disclose at least one copper foil strip affixed on a planar face of said handle.  
However, Abreu teaches yet another personal protective shield, wherein Abreu teaches a copper foil strip affixed on a handle (Page 20, Par. 0274, lines: 11-14, Examiner notes the “metal rod” has been interpreted to be a “foil strip” since applicant has not explicitly defined the structure of a “foil strip” and because the “metal rod” would function in a similar manner).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the handle as disclosed by Loewenstine, by incorporating copper foil strip as taught by Abreu, wherein with this combination the copper foil strip would be affixed on a planar face of said handle, in order to eliminate bacteria on the handle when held.
They disclose the general conditions of the claimed invention except for the express disclosure of a body with a thickness of approximately one-eight of an inch, said body having a height of approximately eight inches and a width of approximately 6 inches, said handle having a height of approximately two inches and a width of approximately one inch.  
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have a body with a thickness and height of approximately one-eighth of an inch and eight inches, respectively, and a handle with a height and width of approximately two inches and one inch, respectively, since the claimed values are merely an optimum or workable range, in order to allow the body to cover a sufficient amount of a user’s face and a handle to be able to fit most hands.  It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. It is noted the applicant did not disclose criticality to the claimed limitation.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Loewenstine in view of Abreu, further in view of Jacob (US PG Pub. 2007/0174952), hereinafter Jacob.
Regarding claim 2, Loewenstine in view of Abreu disclose a handle orifice (see annotated Fig. 1 above of Loewenstine) formed through said handle (22) at a distal end of said handle (see annotated Fig. 1 above).
They do not disclose a retention loop passing through said handle orifice.
However, Jacob teaches yet another personal protective shield, wherein Jacob teaches a retention loop (16, Fig. 1) passing through said handle orifice (56, Par. 0036).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the handle as disclosed by Loewenstine in view of Abreu, by incorporating a retention loop as taught by Jacob, in order to prevent the shield from being lost since it could be tied onto a user or their garment.  

Conclusion
The prior art made of record and not relied upon is considered pertinent (See PTO-892) to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAKOTA MARIN whose telephone number is (571)272-3529. The examiner can normally be reached Mon.-Fri., 9:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALISSA TOMPKINS can be reached on (571) 272-3425. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DAKOTA MARIN/Examiner, Art Unit 3732                                                                                                                                                                                                        

/KHALED ANNIS/Primary Examiner, Art Unit 3732